           Case 1:17-cv-09532-VEC Document 45 Filed 02/08/21 USDC          Page 1SDNY
                                                                                  of 1
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                               DOC #:
SOUTHERN DISTRICT OF NEW YORK                                              DATE FILED: 2/8/2021
 --------------------------------------------------------------X
 JOSE ABREU, SERGIO DE LOS SANTOS,                             :
 RONALD DEJESUS, VICTOR FERMIN, LUIS :
 NUNEZ PERALTA, ANGEL RIVERA, RENEE :
 RODRIGUEZ, AND DIONICIO ESTRELLA,                             : 17-CV-9532 (VEC)
                                                               :
                                     Plaintiffs,               :     ORDER
                                                               :
                   v.                                          :
                                                               :
 FAIRWAY MARKET LLC, FAIRWAY GROUP :
 HOLDINGS, CORP, FAIRWAY CHELSEA,                              :
 LLC, FAIRWAY UPTOWN, LLC, AND                                 :
 FAIRWAY WOODLAND PARK LLC,                                    :
                                                               :
                                     Defendants.               :
 ------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on August 1, 2018, the Court ordered the parties to file a joint status letter on

the first business day of the month every six months updating the Court on the status of the

arbitration in this matter, Dkt. 38;

        WHEREAS the last joint letter received pursuant to the Court’s Order was filed on July

31, 2019, Dkt. 40; and

        WHEREAS on January 29, 2020, Defendants informed the Court that they had filed

petitions under Chapter 11 of the Bankruptcy Code, Dkt. 44;

        IT IS HEREBY ORDERED that by no later than Friday, February 19, 2021, the parties

must file a joint status letter updating the Court on the status of the arbitration and on whether the

bankruptcy stay has been lifted.



SO ORDERED.

                                                      _________________________________
Date: February 8, 2021                                      VALERIE CAPRONI
      New York, New York                                    United States District Judge
